Citation Nr: 9914320	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for residuals of frozen feet.  The veteran filed a 
timely appeal to this adverse determination.

The Board observes that although a July 1998 Supplemental 
Statement of the Case included the issue of entitlement to 
service connection for residuals of frozen hands, this issue 
has not been placed in appellate status for the Board's 
review.  It is referred to the RO for any appropriate 
development.


FINDING OF FACT

The veteran has not provided competent medical evidence that 
he currently has residuals of frozen feet.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
frozen feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1998) (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim includes his service 
medical records, which are negative for any reported 
complaint or diagnosis of, or treatment for, frozen feet.  
The veteran's November 1945 separation examination listed his 
feet as "normal."

Relevant post-service evidence includes several statements 
from the veteran, received by VA in August 1997, October 
1997, and October 1998, in which he asserted that his feet 
were frostbitten in January 1945 during the Battle of the 
Bulge. He stated that he had experienced burning and cold 
sensitivity in his feet ever since that time, which he 
attributed to this frostbite.  However, he acknowledged that 
he did not believe that anything was mentioned about this in 
his service medical records, and he stated that after service 
he "never went to a doctor because I figured there was 
nothing they could do about the feet."

In March 1998, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he stated that he suffered 
from foot pain and numbness, especially at night, when it 
sometimes awakened him from sleep.  He also stated that he 
suffered from scaling on the bottom of the feet and on the 
toes, and noted that his problems were worse in the winter.  
He reported that he had never requested or received any 
medical treatment for these problems. 

The only medical evidence relating to the veteran's service 
connection claim consists of a VA examination report 
conducted in April 1998.  At that time, the veteran reported 
that he had developed frostbite of the hands and feet while 
participating in the Battle of the Bulge.  He stated that 
since that time, he had experienced a burning sensation in 
the hands and feet, particularly at night.  Physical 
examination of the hands and feet was essentially normal, and 
x-rays revealed early arthritic changes in the hands and 
feet.  The examiner diagnosed status post frostbite of the 
hands with residual subjective complaints but with no 
objective evidence of frostbite, and status post frostbite of 
the feet with subjective complaints with no objective 
evidence of frostbite.  In an subsequent note, the examiner 
noted the x-ray evidence of arthritis in the veteran's hands 
and feet, but stated that "[i]n [a] patient aged 76, it is 
difficult to tell whether arthritis [is] due to age or 
secondary to frostbite."

In analyzing the veteran's claim, the Board initially notes 
that the veteran's claims file contains documentation which 
verifies his status as a combat veteran, such as his receipt 
of the Combat Infantryman Badge and his participation in, 
among other battles, the Ardennes Campaign in Belgium.  VA 
regulations provide that in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with he circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1998); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  The effect of 
this law is that service connection will not be precluded for 
combat veterans simply because of the absence of a notation 
of a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Board finds that despite the lack of service medical 
records documenting the fact that the veteran suffered from 
frozen feet while in service, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements from the veteran himself and from 
fellow soldiers who served with the veteran, which document 
and corroborate his claim of experiencing frozen feet while 
fighting in the Battle of the Bulge during the Ardennes 
Campaign.  Furthermore, the incurrence of frozen feet while 
fighting in a winter battle in mountainous terrain (the 
Ardennes) is entirely consistent with the circumstances, 
conditions or hardships of service.

The Board notes that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

In this regard, the veteran's claims file does not contain 
any medical evidence which indicates that he currently 
suffers from any objective residuals of this frozen feet 
incident, which occurred more than 50 years prior to his 
first post-service examination for such residuals.  On the 
contrary, the only medical evidence in this case showed "no 
objective evidence of frostbite" or residuals thereof.  
Although the veteran was found to have arthritis of the feet, 
the examiner stated that he was unable to determine the 
etiology of this disorder due to the veteran's advanced age.  
In any case, he did not offer an opinion affirmatively 
relating the veteran's arthritis to his inservice frostbite, 
more than 50 years earlier.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with any residuals of frozen feet.  As a well-
grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for 
residuals of frozen feet must be denied as not well grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As 
the duty to assist is not triggered here by the submission of 
a well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination the Board notes that it has 
not been made aware of any outstanding evidence which could 
serve to well ground his claim for service connection for 
residuals of frozen feet.  On the contrary, the veteran has 
repeatedly stated in writing that he has not been treated by 
any doctors since his discharge from service for any 
residuals of his frozen feet.  Accordingly, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of frozen feet is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

